 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4   CATHERINE NICHOLS,                                      Case No. 2:17-CV-02337-APG-EJY
 5                  Plaintiff,
                                                                             ORDER
 6          v.
 7   CREDIT UNION 1, and EXPERIAN
     INFORMATION SOLUTIONS, INC.,
 8
                    Defendants.
 9

10           Before the Court is the Stipulation for Clarification of the Court’s October 7, 2019 Hearing
11   Order (ECF No. 115). The Court appreciates the parties’ efforts to ensure orderly proceedings in
12   this case.
13           Accordingly,
14           IT IS HEREBY ORDERED that the Court GRANTS in part and DENIES in part the parties’
15   Stipulation (ECF No. 115).
16           IT IS FURTHER ORDERED that the parties’ request for a temporary stay of the dispositive
17   and class certification motion deadline is GRANTED until such time as the Court enters further
18   orders regarding deadlines.
19           IT IS FURTHER ORDERED that the parties’ Stipulation is DENIED in all other respects,
20   but will be discussed and considered at the October 31, 2019 hearing.
21

22           DATED: October 9, 2019
23

24

25
                                                  ELAYNA J. YOUCHAH
26                                                UNITED STATES MAGISTRATE JUDGE
27

28
                                                     1
